Case 2:20-cv-03413-KSH-CLW Document 43 Filed 03/16/21 Page 1 of 1 PageID: 608




March 15, 2021

VIA ELECTRONIC FILING

Hon. Katharine S. Hayden U.S.D.J.
United States District Court
District of New Jersey
M.L.K., Jr. Federal Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102

       RE:      Arielle Fletcher, v. Gateway Group One, et al.
                Civil Action No.: 2:20-cv-3413-KSH-CLW

Dear Judge Hayden:

We represent the Port Authority of New York and New Jersey in the above-referenced action.
On March 10, 2021 plaintiff’s counsel served opposition to the Port Authority’s motion to
dismiss, which was returnable on March 1, 2021. With said motion, plaintiff’s counsel included
a letter explaining his failure to timely serve opposition to the Port Authority’s motion, rather
than seeking an extension of time to serve the opposition. If the Court accepts this opposition,
we respectfully request leave until March 22, 2021 to serve a reply.

Respectfully requested,


By:/s/ Megan Lee
       Megan Lee, Esq.                                                  Request granted. Reply may be filed by March 22,
                                                                        2021.
                                                                        SO ORDERED this 16th day of March, 2021
cc:    All Counsel (via electronic filing)                              s/Katharine S. Hayden
                                                                        Hon. Katharine S. Hayden, U.S.D.J.




           4 World Trade Center l 150 Greenwich Street, 24th Floor l New York, NY 10007 l T: 212-435-3435 l mlee@panynj.gov
